COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Liberty Insurance Corporation, Relator

Appellate case number:      01-15-00956-CV

Trial court case number:    2014-71521

Trial court:                61st District Court of Harris County

        On November 16, 2015, relator, Liberty Insurance Corporation, filed a petition for
a writ of mandamus challenging the respondent trial judge’s October 16, 2015 order
denying its Motion to Compel Appraisal and Abatement, but it only seeks vacatur of the
part of the order denying the appraisal, in the above-referenced trial court cause number.
Although relator’s petition notes that an oral hearing was held by the trial court on their
Motion to Compel Appraisal on October 16, 2015, the petition neither attached the
transcript nor state that one had been ordered or that no relevant testimony was adduced
at that hearing. See TEX. R. APP. P. 52.3(j), (k)(1)(A), 52.7(a)(2).
        Accordingly, we ORDER the relator, within 10 days of the date of this order, to
file a statement that no relevant testimony was adduced in connection with the matter
complained for the Motion to Compel Appraisal or else to provide evidence of requesting
the reporter’s record for the October 16, 2015 hearing and payment for, or arrangements
to pay for, the reporter’s fee to prepare the reporter’s record. See TEX. R. APP. P.
52.7(a)(2), (b).
        In addition, the Court requests a response to the petition for writ of mandamus by
the real party in interest, James Hallbeck. See TEX. R. APP. P. 52.8(b)(1). The response,
if any, shall be filed within 30 days from the date of this order. See id. 2, 52.4.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually     Acting for the Court

Date: November 18, 2015